DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 April 2021 has been entered.

Response to Amendment
Applicant’s response, filed 7 April 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the addition of new claims 16-20, they are acknowledged and made of record.

Response to Arguments
Applicant’s arguments, see p. 8 of Applicant’s reply, filed 7 April 2021, with respect to amended independent claims 1 and 8 have been fully considered and are persuasive.  The rejection of 8 January 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the subject matter of the amended independent claims 1 and 8, the prior art of record, alone or in combination fails to fairly teach or suggest the limitations:
“for each of a plurality of image quality assurance (IQA) tests, execute the IQA test on the image to produce an individual IQA score, 
wherein each of the plurality of IQA tests detects a different image deficiency and is associated with a weight for each of the plurality of document categories, 
wherein each weight for one of the plurality of document categories indicates a predetermined level of importance of the associated IQA test to that document category; 
compute a compound IQA score based on a combination of the individual IQA scores and the weights for the particular document category of the document in the image”.

Previously applied combination of Nepomniachtchi, Erol and Gorski were relied upon to suggest a system that performs image quality assurance tests on a document image, such as a check image, and computes a weighted combination of the IQA test scores to determine if further processing of the corresponding image is performed, where the weights used in the weighted combination of the IQA test scores are computed based on a computed retrieval accuracy of a particular corresponding algorithm for the expected document image type. As Nepomniachtchi, Erol, and Gorksi’s suggested system relies upon computed retrieval accuracy of a particular corresponding algorithm for the document image to determine the weights, the combined teachings of Nepomniachtchi, Erol, and Gorski fail to fairly teach or suggest computing a compound IQA score based on a combination of the individual IQA scores and weights for the particular document category of the document in the image, wherein each of the 

An updated search of the prior art was performed  and failed to yield a fair teaching or suggestion, alone or in combination, of the noted amended claim subject matter.
Huber (US 4,311,914) is pertinent in teaching in a process for assessing the quality of a printed product (see Huber Abstract), where tone corrected difference images are computed between an image a printed product specimen and a combination of three shifted images of the printed product specimen are weighted and compared to a minimum threshold to determine a “good” or “poor” image quality, and that the weighting factors are produced by means of statistical error analysis of a relatively large number of printed products which are assessed as “good” (see Huber col. 3,ln. 10-65). As Huber teaches  weighting factors are for difference values and that the weighting factors are computed from a large number of “good” printed products, Huber fails to fairly teach or suggest, alone or in combination, that the each of the plurality of IQA tests detects a different image deficiency and is associated with a weight for each of a plurality of document categories, wherein each weight for one of the plurality of document categories indicates a predetermined level of importance of the associated IQA test to that document category. 
Juang (US 5,999,636) is pertinent in teaching an apparatus and process for inspecting print material and performs defect detection (see Juang Abstract), where defect detection is performed by determining a flaw severity code based on the difference between the pixel intensity of an unknown image sample  of a printing impression and reference value of a good samples of printing impressions, the flaw severity codes are accumulated into a flaw histogram and a flaw weighting factor are applied to respective flaw histogram for computing a flaw grade, which the flaw grade is used to determine to (see Juang col. 8, ln. 15 - col. 9, ln. 45). As Juang teaches that the flaw weights are determined based on a corresponding flaw severity code, which are determined based on a difference between pixel intensities of the unknown image and reference image, Juang fails to fairly teach or suggest, alone or in combination, that the each of the plurality of IQA tests detects a different image deficiency and is associated with a weight for each of a plurality of document categories, wherein each weight for one of the plurality of document categories indicates a predetermined level of importance of the associated IQA test to that document category.
Lei et al. (US 8,540,158) is pertinent in teaching a document image verification method which captures image of documents and identifies the captured image as one of a plurality of document types (see Lei Abstract), where classifiers analyze the captured images and returns a set of possible document types and one or more certainty values, where a weighted average of certainty values are calculated for identifying the particular type of a security document (see Lei col. 15, ln. 5-45). As Lei teaches that the weights are applied to certainty values corresponding to classifying the captured image as a type of document and not directed to detecting different image deficiencies, Lei fails to fairly teach or suggest, alone or in combination, that the each of the plurality of IQA tests detects a different image deficiency and is associated with a weight for each of a plurality of document categories, wherein each weight for one of the plurality of document categories indicates a predetermined level of importance of the associated IQA test to that document category.

Regarding claims 2-7, 9-20, they are dependent claims of independent claims 1 and 8, which incorporate the allowable subject matter of the independent claims they depend from, and are therefore allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661